

115 HR 5702 IH: Preventing NAS and Protecting Babies Act
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5702IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mrs. Bustos (for herself, Mr. Ben Ray Luján of New Mexico, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to develop a strategy implementing
			 recommendations relating to the Protecting Our Infants Act of 2015, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing NAS and Protecting Babies Act. 2.FindingsCongress finds the following:
 (1)Neonatal abstinence syndrome (referred to in this section as NAS) is a group of conditions that can afflict a newborn who had in utero exposure to drugs, including opioids.
 (2)According to a report by the Government Accountability Office, symptoms of NAS include irritability, loud crying, stiffness, sweating, vomiting, diarrhea, poor feeding, seizures, and respiratory distress.
 (3)According to a 2016 study by the Centers for Disease Control and Prevention, which was based on data from 28 States, the incidence of NAS increased 300 percent between 1999 and 2013.
 (4)According to another study entitled, Neonatal abstinence syndrome and associated health care expenditures: United States, 2000–2009, the incidence rate of NAS in rural America rose from 1.2 per 1,000 hospital births in 2004 to 7.5 per 1,000 hospital births in 2013.
 (5)Innovative, specialized, and collaborative efforts are needed to address the treatment of infants diagnosed with NAS.
 (6)The Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198), which was enacted in July 2016, required the Government Accountability Office to examine treatment options for infants with NAS (including options available under State Medicaid plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), assesses different medical care models and settings for the treatment of NAS, and prioritizes finding best practices for the treatment of infants with NAS.
 (7)An October 2017 report by the Government Accountability Office entitled, “Federal Action Needed to Address Neonatal Abstinence Syndrome”, recommended that the Department of Health and Human Services should take action on its report entitled, Protecting Our Infants Act: Final Strategy.
 3.Strategy implementing recommendations relating to Protecting Our Infants ActNot later than six months after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a strategy for implementing recommendations in the Department of Health and Human Services Behavioral Health Coordinating Council report entitled, Protecting Our Infants Act: Final Strategy. Such strategy shall—
 (1)include a timeline for the implementation of each such recommendation; (2)provide for the dissemination of information to State health agencies on best practices and available resources and data with respect to implementing each such recommendation; and
 (3)include recommendations for any statutory change, including providing for additional authorities, that would help the Department of Health and Human Services implement the strategy.
			